Citation Nr: 1450780	
Decision Date: 11/17/14    Archive Date: 11/26/14

DOCKET NO.  11-13 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a disability evaluation in excess of 30 percent for a left foot disability for the period prior to May 17, 2012 and beginning October 1, 2013.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

U. Ifon, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1979 to July 1982.  

This matter arises before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In July 2014, the Veteran attended a Video Conference hearing before the undersigned.  The VA was unable to produce a written transcript of the proceeding and the Veteran was notified and offered an opportunity for a new hearing in August 2014.  The Veteran responded that he did not wish to appear at another hearing and requested that his claim be considered based on the evidence of record.  

During the pendency of the appeal, the Veteran underwent two left foot surgeries and was awarded a temporary total disability evaluation from May 17, 2012 to September 30, 2013.  Accordingly, the appeal is continued as to the periods prior to May 17, 2012 and beginning October 1, 2013.  AB v. Brown, 6 Vet. App. 35 (1993).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Additional evidentiary development is required before the claim can be properly adjudicated.  As previously noted, the Veteran underwent two surgical procedures to his left foot during the pendency of his claim.  Since his last surgery in April 2013, he has not been afforded a VA examination to assess the current severity of his left foot disability status post-surgery.  There are some outpatient follow-up notes, most recently reporting a fair amount of plantar flexion and dorsiflexion, without providing ranges of motion.  Moreover, ankle motion, which may be related to the surgery, is not described as will be detailed below.  As such, the Board finds that an examination is warranted. 

Inasmuch as the case is being remanded for additional adjudication, any relevant outstanding VA treatment records should be associated with the record.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to identify any pertinent private or VA treatment records that might be outstanding and associate them with the record.  All efforts to obtain additional evidence must be documented in the record.

2.  Thereafter, schedule the Veteran for an appropriate VA examination to assess the current severity of his left foot disability status post-surgery.  The examiner must review the Veteran's electronic records and the examination report must indicate that such records were reviewed.  The nature and extent of any limitation of motion and any instability must be specifically reported.  The examiner should also comment on whether any ankle disability is related to or the result of his service-connected left foot disability.  Any neurological abnormalities should also be detailed.  A complete rationale for any opinions expressed should be provided.

3.  Thereafter, readjudicate the issue on appeal, to include consideration of whether a separate rating is warranted for any ankle disability that is determined to be related to his service-connected left foot disability, and whether the criteria for referral for assignment of a higher rating on an extra-schedular basis, pursuant to 38 C.F.R. § 3.321(b)(1), have been met.  If the benefit sought remains denied, provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



